The application of a landowner or his tenants for a building permit in contravention of the terms of the zoning ordinance of the city had been granted by the board, subject to appeal to the superior court. A restraining order was issued and continued pending a decision here of questions presented by the plaintiffs' exceptions to a decree of the superior court, affirming the decision of the board. When the case came on for argument, it was announced that the landowner and tenants had withdrawn their appearance. The other defendants named in the appeal to the superior court are the members of the board of adjustment. They are not properly made parties. Boston  Maine Railroad v. State, 77 N.H. 437.
As there is no one defending in the case, the restraining order now in force should be made permanent.
Case discharged.
BRANCH, J., did not sit. *Page 229